DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 12/05/2019. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “lines in the CAD model associated with the PMI”. Lines in a CAD model should be referred as “edges” or “boundaries”. The claim possibly refers to “lines in the PMI associated with the CAD model”, not the “lines in the CAD model”. Clarification is needed. Claims 3-6 are dependent from claim 2 and are therefore rejected. (Also notice that claim 13 properly recites “lines associated with one or more annotations of the PMI”; claim 15 properly recites “a plurality of lines of the PMl”. Therefore, claim 13 and claim 15 are clear.)
Claim 16 recites “wherein the first annotation is associated with the PMI” twice. It’s likely that the second “the first annotation” should be “the dimension of the part”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 20180268536 A1), in view of Lipman et al. “Conformance checking of PMI representation in CAD model STEP data exchange files” (hereinafter “Lipman”).
Regarding Claim 1, Byers discloses a system comprising: 
a processor for implementing a computer-aided technology (CAx) system, the CAx system comprising a graphical-user-interface (GUI) configured to present a computer-aided design (CAD) model, the CAD model comprising at least one part ([0004] “In a first embodiment, a system includes a processor for implementing a computer-aided technology (CAx) system, the CAx system including a graphical-user-interface (GUI) that presents a computer-aided design (CAD) model, and the CAD model includes at least one part.”); 
memory storing instructions configured to cause the processor to ([0004] “Furthermore, the system includes memory storing instructions that cause the processor to…”): 
receive the CAD model ([0032] “The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models as described above with respect to the design processes 14.”) and product and manufacturing information (PMI) associated with the CAD model ([0022] “As such, drawings and/or the models may contain PMI objects used to describe a feature of the part. For example, there may be an PMI object indicating that a part has three similar through-holes on a front face of a part, such that the aforementioned through-holes are of a certain dimension.”); 
validate the information ([0028] “The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like.”); and 
present the CAD model with validated PMI via the GUI ([0022] “After creating the 3D CAD part, hereinafter referred to as the “part,” a drawing of the part may be generated by a computer-aided technologies (e.g., CAx) system” [0032] “The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc.). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information.”).
Byers does not expressly disclose the validated information includes the PMI.
However, in the same field of endeavor, Lipman discloses validate the PMI (Section 3, third paragraph, “The input specification for the object to be modeled can include geometry, dimensions, tolerances, materials, and relationships between other parts in an assembly. Conformance testing analyzes the resulting exported STEP file from the CAD system for syntax, structure, and semantics.” Section 4, third paragraph, “Because of the limited scope of the recommended practices for PMI, PMI conformance testing of STEP files is confined to checking whether the STEP file correctly encodes the data structures a CAD system requires for PMI representation and presentation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Byers with the feature of validating the PMI. Doing so could enhance the accuracy of information relevant to manufacture of physical parts. 
Regarding Claim 8, Byers-Lipman discloses the system of claim 1, wherein the instructions are configured to cause the processor to validate the PMI by determining one or more lengths of one or more lines associated with one or more annotations of the PMI (Lipman Section 3, third paragraph, “Structure analysis looks at the values, entities, and relationships between them, for example, whether a linear dimension is correctly specified by a length value as opposed to an angle.”).
Regarding Claim 9, Byers-Lipman discloses the system of claim 1, wherein the instructions are configured to cause the processor to validate the PMI by analyzing lengths of the lines (Lipman Section 3, third paragraph, “Structure analysis looks at the values, entities, and relationships between them, for example, whether a linear dimension is correctly specified by a length value as opposed to an angle.”) and an orientation of the lines (Lipman Section 3, third paragraph, “Structure analysis looks at the values, entities, and relationships between them” render the claimed feature obvious).
Regarding Claim 10, Byers-Lipman discloses the system of claim 1, wherein at least a portion of the PMI corresponds to a measurement associated with the at least one part (Lipman Fig. 2, or Byers [0028] “In one example, a coordinate-measuring machine (CMM) process may be used to automate inspection of the part or product.”).
Regarding Claim 11, Byers-Lipman discloses the system of claim 1, wherein the at least a portion of the PMI corresponds to a tolerance associated with a portion of the at least one part (Lipman Section 2, first paragraph, “PMI includes annotations to specify Geometric Dimensioning and Tolerancing (GD&T)…” or Byers [0034] “For example, probe-based, camera-based, and/or sensor-based machinery may automatically inspect the part or product to ensure compliance with certain design geometries, tolerances, shapes, and so on.”).
Regarding Claim 12, it recites similar limitations of claim 1 but in a method form. The rationale of claim 1 rejection is applied to reject claim 12.
Regarding Claim 14, Byers-Lipman discloses the computer-implemented method of claim 12, comprising manufacturing a part based on the CAD model with the validated PMI (Byers [0037] “It may be beneficial to describe a machine that may incorporate one or more parts manufactured and tracked by the processes 12, 14, 16, 18, 20, and 22, for example, via the CAx system 10. Accordingly, FIG. 3 illustrates an example of a power production system 100 that may be entirely (or partially) conceived, designed, engineered, manufactured, serviced, and tracked by the CAx system 10.”).
Regarding Claim 15, it recites similar limitations of claim 1 but in a medium form. The rationale of claim 1 rejection is applied to reject claim 15.
Regarding Claim 16, Byers-Lipman discloses the tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions are configured to cause the one or more processors to validate the PMI by: determine a first distance associated with a first annotation, wherein the first annotation is associated with the PMI; determine a second distance associated with a second annotation, wherein the second annotation is associated with the PMI; determine a third distance associated with a dimension of the part, wherein the first annotation is associated with the PMI; determine a total distance of the first distance, second distance, and third distance; determine a ratio of the third distance to the total distance; compare the ratio to a threshold; and modify at least one line of the plurality of lines when the ratio is determined to be less than the threshold (This claim refers to optimizing the layout and balancing the distance between annotations. Examiner takes an official notice that optimizing the layout by balancing the distance between annotations is well-known in the art).
Regarding Claim 20, Byers-Lipman discloses the tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions are configured to cause the one or more processors to validate the PMI by determining whether a first annotation associated with the PMI overlaps with a second annotation associated with the PMI (This claim refers to optimizing the layout of display by detecting overlapped annotations. Examiner takes an official notice that re-arranging overlapped annotations is well-known in the art).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Byers in view of Lipman, further in view of Corr (US 20190113905 A1).
Regarding Claim 7, Byers-Lipman discloses the system of claim 1. In the same field of endeavor, Corr discloses wherein the instructions are configured to cause the processor to validate the PMI by: utilizing a machine learning system trained to determine parameters associated with the PMI; and evaluate the PMI based on the parameters ([0010] “By peremptorily validating part descriptor entries prior to import, the system can ensure presence and accuracy of essential information relevant to manufacture of physical parts described by the part descriptor entries.” [0012] “Additionally, the system can learn user or global preferences, frequent corrections, and/or other customizations of part descriptor entries and can automate validation of part descriptor entries during future uploads (e.g., through machine learning) accordingly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Byers-Lipman with the features of utilizing a machine learning system trained to determine parameters associated with the PMI and evaluate the PMI based on the parameters. Doing so could “ensure presence and accuracy of essential information relevant to manufacture of physical parts”, as taught by Corr. 

Allowable Subject Matter
Claims 13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613